           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

SAKIMA IBAN SALIH EL BEY                                    PLAINTIFF

v.                       No. 3:19-cv-53-DPM

JOHNSON, Officer, West Memphis
Police Department; MCELROY,
Officer, West Memphis Police
Department; WEST MEMPHIS
POLICE DEPARTMENT; ARKANSAS,
STATE OF; ASA HUTCHINSON; and
DOES, Congress of Arkansas House of
Representatives and Congress of Arkansas
Senate                                                 DEFENDANTS

                                ORDER
     The Court construes El Bey’s amended complaint, № 5, as a
motion to amend. The Clerk must update the docket.
     El Bey has removed references to a peace mission, being a
consular official, and Executive Order 13774. He still alleges violations
of the U.S. Constitution and Declaration of Independence. The Court
needs to know the status of the state charges for allegedly driving
recklessly without a valid license. Supplement due by 3 May 2019.
So Ordered.
                    _________________________
                    D.P. Marshall Jr.
                    United States District Judge

                    22 April 2019




              -2-
